DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-13, 16-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stowe et al. (US 2012/0103212) in view of Stowe (US 2013/0081549), further in view of Kanungo et al. (US 2017/0341452), as evidenced by Sambhy et al. (US 20200353770). 	 	Regarding claims 1, 8, 10, and 11, Stowe et al. disclose “an imaging blanket for variable data lithography (Figure 2b) comprising:  	a substrate (item 22);  	a foam layer disposed on the substrate (item 21); 	an elastomeric layer disposed on the foam layer (item 20), the elastomeric layer comprising a silicone elastomer (paragraph 52).”  	Stowe et al. also fail to disclose “wherein the elastomeric layer has a Shore A hardness ranging from about 50 Shore A to about 100 Shore A,” or “from about 60 Shore A to about 90 Shore A (as in claim 11).  However, Stowe teaches that the surface of a transfer member comprised of silicone (paragraph 19) having a hardness below 80 Shore is suitable (paragraph 13).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the Shore hardness of the elastomeric layer of Stowe et al. below 80 Shore because it has been shown to be suitable for the intended purpose.  See MPEP §2144.07. 	Stowe et al. also fail to disclose “a top coat disposed on the elastomeric layer, the top coat comprising fluorosilicone and at least one infrared-absorbing filler,  	wherein the fluorosilicone of the top coat comprises a combination of a first part and a second part,  	wherein the first part comprises a vinyl terminated trifluoropropyl methylsiloxane polymer, 	wherein the second part comprises a catalyst comprising vinyl groups and a cross-linker having hydrosilane groups, 	wherein the crosslinker is represented by structure (1) and wherein n is from 10 to 100 and m is form 2 to 45.” 	  However, Kanungo et al. teach a multilayer imaging blanket for variable data lithography which includes a topcoat of fluorosilicone and carbon black (paragraph 9) with a primer layer (paragraph 9) in order to obtain optimum transfer of ink to media (paragraph 7).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include a topcoat layer of fluorosilicone with carbon black on top of a primer layer on the modified imaging blanket of Stowe et al. in order to obtain optimum transfer of ink to media. 	The topcoat of Kanungo et al. includes a vinyl terminated trifluoropropyl methylsiloxane polymer (paragraph 54), a catalyst comprising vinyl groups (paragraph 54, and see Formula 2) and a cross-linker having hydrosilane groups (paragraph 54: Wacker 50336), 	wherein the crosslinker is represented by structure (1) and wherein n is from 10 to 100 and m is from 2 to 45 (see Figure 3A of Sambhy et al. which shows that Wacker 50336 meets the limitations).” 	Regarding claim 2, Stowe et al. further disclose “wherein at least one layer chosen from the foam layer and the elastomeric layer further comprises at least one thermally-conductive filler (paragraph 52: iron oxide nano particles).” 	Regarding claim 3, Stowe et al. further disclose “wherein the at least one thermally-conductive filler is present in the elastomeric layer in an amount ranging from about 1% to about 15% by weight, based on the total weight of the elastomeric layer (paragraph 52).”  Examiner interprets “a small percentage” to be between 1% and 15% by weight.   	Regarding claim 4, Stowe et al., as modified, disclose all that is claimed, as in claim 1 above, except “wherein the foam layer has a Shore A hardness ranging from about 10 to about 50 Shore A,” but do disclose that the layer is known to be made to have variable durometer and blankets are typically optimized in terms of durometer (paragraph 51).  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  In this case, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to set the hardness of the foam layer from about 10 to about 50 Shore A in order to determine the optimum or workable hardness. 	Regarding claim 5, Stowe et al. further disclose “wherein the substrate comprises at least one material selected from the group consisting of metals, plastics, and woven fabrics (paragraph 51).” 	Regarding claim 9, Stowe et al., as modified, disclose all that is claimed, as in claim 1 above, but fail to specify the value of the thermal conductivity: “wherein the elastomeric layer has a thermal conductivity ranging from about 0.5 W/m2 to about 10 W/m2.”  However, it has been held that when the claimed and prior art products are at least substantially identical, any properties are presumed inherent.  See MPEP§2112.01.  In this instance, since the modified blanket of Stowe et al. is at least substantially structurally identical to that claimed, the recited property of the thermal conductivity is presumed inherent. 	Regarding claim 12, Stowe et al. further disclose “wherein the elastomeric layer further comprises at least one catalyst (paragraph 52).” 	Regarding claim 13, Stowe et al. further disclose “wherein the at least one catalyst is a platinum catalyst (paragraph 52).” 	Regarding claims 14 and 15, Stowe et al., as modified, teach all that is claimed, as in claim 1 above, but fail to teach “wherein the silicone elastomer is a room temperature vulcanization silicone rubber.”  However, Kanungo et al. teach that RT622 is a silicone which is suitable for the silicone elastomer layer (paragraph 55).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use RT622 as the silicone in the modified blanket of Stowe et al. because it has been shown in the art to be suitable for the intended purpose. 	Regarding claim 15, since the silicone used is the same as Applicant (see the rejection of claim 14), the requirement that “the silicone elastomer does not include more than trace amounts of sulfur” is presumed to be inherently met.
 	Regarding claim 16, Stowe et al. disclose “a method of making an imaging blanket for variable data lithography, the method comprising:  	providing a substrate having a foam layer disposed thereon (item 22);  	applying an elastomeric layer comprising a silicone elastomer to the foam layer (item 21); and  	curing the elastomeric layer (paragraph 52).”  	Stowe et al. fail to disclose “wherein the elastomeric layer has a Shore A hardness ranging from about 50 Shore A to about 100 Shore A.”  However, Stowe teaches that the surface of a transfer member comprised of silicone (paragraph 19) having a hardness below 80 Shore is suitable (paragraph 13).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the Shore hardness of the elastomeric layer of Stowe et al. below 80 Shore because it has been shown to be suitable for the intended purpose.  See MPEP §2144.07. 	Stowe et al. also fail to disclose “applying a top coat on the elastomeric layer; and 	curing the top coat,   	wherein the top coat comprises fluorosilicone and at least one infrared-absorbing filler,  	wherein the fluorosilicone of the top coat comprises a combination of a first part and a second part,  	wherein the first part comprises a vinyl terminated trifluoropropyl methylsiloxane polymer, 	wherein the second part comprises a catalyst comprising vinyl groups and a cross-linker having hydrosilane groups, 	wherein the crosslinker is represented by structure (1) and wherein n is from 10 to 100 and m is form 2 to 45.” 	  However, Kanungo et al. teach a multilayer imaging blanket for variable data lithography which includes a topcoat of fluorosilicone and carbon black (paragraph 9) in order to obtain optimum transfer of ink to media (paragraph 7) which is applied to an imaging blanket and cured (paragraph 46).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include a topcoat layer of fluorosilicone with carbon black on top of a primer layer on the modified imaging blanket of Stowe et al. in order to obtain optimum transfer of ink to media. 	The topcoat of Kanungo et al. includes a vinyl terminated trifluoropropyl methylsiloxane polymer (paragraph 54), a catalyst comprising vinyl groups (paragraph 54, and see Formula 2) and a cross-linker having hydrosilane groups (paragraph 54: Wacker 50336), 	wherein the crosslinker is represented by structure (1) and wherein n is from 10 to 100 and m is from 2 to 45 (see Figure 3A of Sambhy et al. which shows that Wacker 50336 meets the limitations).” 	Regarding claim 17, Stowe et al. are silent as to the conditions of the curing of the elastomeric layer.  However, it is scientific convention that when no special conditions are specified, standard pressure and temperature are assumed.  In this instance, since Stowe et al. do not specify the temperature at which the curing occurs, the standard room temperature is assumed.  	Regarding claim 18, Stowe et al., as modified, disclose all that is claimed, as in claim 16 above, but fails to specify the value of the thermal conductivity: “wherein the elastomeric layer has a thermal conductivity ranging from about 0.5 W/m2 to about 10 W/m2.”  However, it has been held that when the claimed and prior art products are at least substantially identical, any properties are presumed inherent.  See MPEP§2112.01.  In this instance, since the modified blanket of Stowe et al. is at least substantially structurally identical to that claimed, the recited property of the thermal conductivity is presumed inherent. 	Regarding claim 21, based upon the disclosed amounts of the platinum catalyst and the cross-linker in paragraph 54 of Kanungo et al., this limitation is met.  	Regarding claim 22, since the crosslinker is the same as that disclosed by Applicant, this limitation is presumed to be met.  Furthermore, Sambhy et al. show in Figure 3A that this limitation is met.  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stowe et al., in view of Kanungo et al. (US 2017/0341452) as evidenced by Sambhy et al. (US 20200353770). 	 	Regarding claim 20, Stowe et al. disclose “a variable data lithography system (Figures), comprising:  	an imaging member (Figure 2B) comprising an imaging blanket (Figure 2B), the imaging blanket comprising:  		a substrate (item 22);  		a foam layer disposed on the substrate (item 21);  		an elastomeric layer disposed on the foam layer (item 20), the elastomeric layer comprising a silicone elastomer (paragraph 52); 	 	a fountain solution subsystem configured for applying a layer of fountain solution to the imaging blanket (item 30);  	a patterning subsystem configured for selectively removing portions of the fountain solution layer so as to produce a latent image (item 36);  	an inker subsystem configured for applying ink over the imaging blanket to thereby produce an ink image (paragraph 46);  	an image transfer mechanism configured for transferring the ink image to a media substrate (item 70).”
  	Stowe et al. also fail to disclose “a top coat disposed on the elastomeric layer, the top coat comprising fluorosilicone and at least one infrared-absorbing filler,  	wherein the fluorosilicone of the top coat comprises a combination of a first part and a second part,  	wherein the first part comprises a vinyl terminated trifluoropropyl methylsiloxane polymer, 	wherein the second part comprises a catalyst comprising vinyl groups and a cross-linker having hydrosilane groups, 	wherein the crosslinker is represented by structure (1) and wherein n is from 10 to 100 and m is form 2 to 45.” 	  However, Kanungo et al. teach a multilayer imaging blanket for variable data lithography which includes a topcoat of fluorosilicone and carbon black (paragraph 9) with a primer layer (paragraph 9) in order to obtain optimum transfer of ink to media (paragraph 7).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include a topcoat layer of fluorosilicone with carbon black on top of a primer layer on the modified imaging blanket of Stowe et al. in order to obtain optimum transfer of ink to media. 	The topcoat of Kanungo et al. includes a vinyl terminated trifluoropropyl methylsiloxane polymer (paragraph 54), a catalyst comprising vinyl groups (paragraph 54, and see Formula 2) and a cross-linker having hydrosilane groups (paragraph 54: Wacker 50336), 	wherein the crosslinker is represented by structure (1) and wherein n is from 10 to 100 and m is from 2 to 45 (see Figure 3A of Sambhy et al. which shows that Wacker 50336 meets the limitations).”
Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.
Applicant requests evidence that Wacker 50336 in Kanungo et al. is the same as in Sambhy et al.  Examiner cites Badesha et al. (US 2018/0029351) which also shows that Wacker 50336 has the same formula as is shown in Sambhy et al. (see paragraphs 54 and 65: Formula 3).  Examiner notes that all of the references cited regarding Wacker 50336 are by the same Assignee (Xerox Corporation), and respectfully reminds Applicant that “each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability.”  See 37 C.F.R. 1.56.  Through prosecution thus far, the formulation of Wacker 50336 has been shown to be material to the patentability of the claims of the instant Application.  Xerox Corporation clearly had information about the formulation of Wacker 50336 in the form of US 2018/0029351.  Examiner acknowledges that in the IDS filed 08/22/2022 that 2018/0029351 was provided, but Examiner respectfully requests that “each individual associated with the filing and prosecution of” this Application ensure that any other documents specifically related to the formulation of Wacker 50336 which are known to Xerox Corporation be disclosed with the next response.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853